DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is non-final due to a new ground of rejection in response to Applicant’s arguments filed on 6/7/2022.

Response to Amendment
The Amendment filed on 6/7/2022 has been entered. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1, 8 and 15 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US PGPub 2019/0052532).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US PGPub 2019/0052532).

Regarding claims 1, 8 and 15, Chen taches a method (Chen, see abstract, Cross layer signaling for network resource scaling is disclosed) comprising:
allocating a first amount of bandwidth of a physical underlay of a network for data flows associated with an application (Chen, see paragraph 0025, In an example, network switch 152 may be any device (e.g., switch, router) capable of connecting multiple nodes (e.g., containers 160, 162, VM 112, host node 110A all connected to network switch 152) to a network 105. In an example, service traffic monitor 155 may be a software or hardware component associated with load balancer 150 that is capable of measuring the flow of requests handled by load balancer 150. In an example, bandwidth monitor 157 may be a software or hardware component associated with network switch 152 that is capable of measuring the bandwidth usage (e.g., data transfer rate) through network switch 152);
receiving, at a network controller associated with the network and from a scalable application service hosting the application, an indication of an amount of computing resources of the scalable application service that are allocated to host the application (Chen, see paragraph 0025, policy engine 145 may receive request rate data from service traffic monitor 155 and bandwidth usage data from bandwidth monitor 157, and then policy engine 145 may calculate bandwidth request ratios based on the bandwidth usage data and request rate data);
determining, based at least in part on the indication, a second amount of bandwidth of the physical underlay to allocate for the data flows (Chen, see paragraph 0025, the bandwidth request ratios may be used to determine network resource adjustments and/or service deployment adjustments to be made to more efficiently utilize the networking and computing resources of system 100); and
allocating the second amount of bandwidth of the physical underlay of the network for the data flows associated with the application (Chen, see paragraph 0018, a high bandwidth to request ratio may indicate heavy video traffic resulting in an upwards adjustment to bandwidth allocation for containers providing a video service. In another example, a low bandwidth to request ratio may indicate heavy text traffic resulting in a higher prioritization of traffic for a text service being set on the network switch or router providing network access to the service).

Regarding claims 2, 9 and 16, Chen taches wherein the indication of the amount of computing resources comprises an indication of a number of replicas of the application generated by the scalable application service (Chen, see paragraph 0035, the change between the first bandwidth:request ratio and the second bandwidth:request ratio must breach a certain minimum threshold before an adjustment is made. For example, a moving average over several time periods must consistently breach the threshold by a certain amount before an adjustment of a latency or bandwidth setting is made either up or down.).

Regarding claims 3, 10 and 17, Chen taches further comprising receiving, at the network controller, a user defined bandwidth-allocation model specifying respective amounts of bandwidth of the physical underlay to allocate for the data flows based at least in part on respective amounts of computing resources of the scalable application service that are allocated to host applications, and wherein determining the second amount of bandwidth is further based at least in part on the bandwidth-allocation model (Chen, see paragraph 0035, the change between the first bandwidth:request ratio and the second bandwidth:request ratio must breach a certain minimum threshold before an adjustment is made. For example, a moving average over several time periods must consistently breach the threshold by a certain amount before an adjustment of a latency or bandwidth setting is made either up or down.).

Regarding claims 4 and 11, Chen taches wherein the second amount of bandwidth is greater than the first amount of bandwidth such that additional data flows associated with the application can utilize the physical underlay (Chen, see paragraph 0035, the change between the first bandwidth:request ratio and the second bandwidth:request ratio must breach a certain minimum threshold before an adjustment is made. For example, a moving average over several time periods must consistently breach the threshold by a certain amount before an adjustment of a latency or bandwidth setting is made either up or down.).

Regarding claims 5, 12 and 20, Chen taches wherein allocating the second amount of bandwidth comprises sending, to an application programming interface (API) associated with the network, a request for the API to allocate the second amount of bandwidth of the physical underlay of the network (Chen, see paragraph 0025, policy engine 145 may receive request rate data from service traffic monitor 155 and bandwidth usage data from bandwidth monitor 157, and then policy engine 145 may calculate bandwidth:request ratios based on the bandwidth usage data and request rate data.).

Regarding claims 6 and 13, Chen taches further comprising sending, to an application programming interface (API) associated with the scalable application service, a request for the API to provide the indication of the amount of computing resources that are allocated to host the application, and wherein receiving the indication is based at least in part on the request (Chen, see paragraph 0025, policy engine 145 may receive request rate data from service traffic monitor 155 and bandwidth usage data from bandwidth monitor 157, and then policy engine 145 may calculate bandwidth:request ratios based on the bandwidth usage data and request rate data.).

Regarding claims 7 and 14, Chen taches wherein determining the second amount of bandwidth is further based at least in part on a prior amount of bandwidth of the physical underlay that was allocated for the data flows at a time when the amount of the computing resources of the scalable application service were allocated to host the application (Chen, see paragraph 0032, method 300 may begin with determining a first bandwidth usage rate of a first service over a first time period and a second bandwidth usage rate of the first service over a second time period starting after a start of the first time period (block 310)).

Regarding claim 18, Chen taches wherein the indication comprises an indication of a decrease in the amount of computing resources of the scalable application service that are allocated to host the application (Chen, see paragraph 0035, the change between the first bandwidth:request ratio and the second bandwidth:request ratio must breach a certain minimum threshold before an adjustment is made. For example, a moving average over several time periods must consistently breach the threshold by a certain amount before an adjustment of a latency or bandwidth setting is made either up or down.), the operations further comprising:
determining that the first amount of bandwidth of the physical underlay is to be decreased (Chen, see paragraph 0037, policy engine 145 determines that the second bandwidth:request ratio is lower than the first bandwidth:request ratio, and therefore the bandwidth used per request handled for service 170A has decreased.); and
causing the first amount of bandwidth of the physical underlay to be decreased such that the second amount of bandwidth of the physical underlay is allocated for the data flows associated with the application (Chen, see paragraph 0037, reducing the minimum bandwidth allocation in response to a decrease in bandwidth:request ratio may allow more containers to be deployed to host node 110A connected to network 105 through network switch 152 without impacting content delivery by service 170A.).

Regarding claim 19, Chen taches the operations further comprising allocating a portion of the first amount of bandwidth of the physical underlay of the network to be used by other data flows associated with other applications (Chen, see paragraph 0035, the change between the first bandwidth:request ratio and the second bandwidth:request ratio must breach a certain minimum threshold before an adjustment is made. For example, a moving average over several time periods must consistently breach the threshold by a certain amount before an adjustment of a latency or bandwidth setting is made either up or down.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443